Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS As independent petroleum engineers, we hereby consent to the references to us and to estimates of reserves contained in this Annual Report on Form 10-K of Rosetta Resources Inc. for the year ended December31, 2009. NETHERLAND, SEWELL & ASSOCIATES, INC. /s/ Danny D. Simmons, P.E. By: Danny D. Simmons, P.E. President and Chief Operating Officer Houston, Texas February 26, 2010 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated in the original document. In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
